Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Charles Ray Owens, Jr., Appellant                      Appeal from the 71st District Court of
                                                       Harrison County, Texas (Tr. Ct. No. 10-
No. 06-13-00199-CR         v.                          0461X). Opinion delivered by Justice
                                                       Moseley, Chief Justice Morriss and Justice
The State of Texas, Appellee                           Carter participating.



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the judgment of the trial court and remand the cause for a
new trial.
       We further order that the appellee, The State of Texas, pay all costs of this appeal.


                                                       RENDERED JUNE 27, 2014
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk